DETAILED ACTION
In response to the Amendments filed on April 27, 2021, claims 1, 9, and 18 are amended. Currently, claims 1, 2, 5-11, 15-20, 22, and 24 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
With respect to the previous 35 U.S.C. 112(b) rejection, the amendment to the claims as noted on pg. 8 of the response is considered sufficient to clarifying the previous confusion. Therefore, the previous 35 U.S.C. 112(b) rejection of the claims are hereby withdrawn.

REASONS FOR ALLOWANCE
Claims 1, 2, 5-11, 15-20, 22, and 24, as presented in the Amendments filed on April 27, 2021, are allowed over the prior art of record.
The closest prior art, see PTO-892, do not disclose singly or in combination the specifics of the amended claims, as explained in the Notice of Allowance dated October 7, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/
Examiner, Art Unit 3763